  C



      1
      2
.
~~~                                                      E-FILED
      3
      4                                                .11~ — 2 2019
      s
                                                    nc~~me~t #
      6
                                                              ~S_
       g                    UNITED STATES DISTRICT COURT
      9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
      10
      11
         PACIFIC COAST SURGICAL              Case No. 2:18-CV-03904-PSG(KSx)
      12
         CENTER,L.P., a California limited
                                             [PRO        ]JUDGMENT
      13 partnership,
      14              Plaintiff,

      15        v.
      16
      17   SCOTTSDALE INSURANCE
      18   COMPANY,an Ohio corporation,

      19              Defendants.
      20
      21
      22
      23
      24
      25
      26
      27
      28
Case 2:~8-cv-03904-PSG-KS Document 102-1 Filed 06/27/19 Page 2 of 3 Page ID #:2622



     1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2            On June 25, 2019, the Court granted Defendant Scottsdale Insurance
     3   Company's ("Scottsdale") motion for summary judgment and denied Plaintiff
     4 Pacific Coast Surgical Center, L.P.'s ("Plaintiff') motion for partial summary
     5 judgment. The Court determined Scottsdale is entitled to judgment as a matter of
     6 law with respect to the following:
     7            Plaintiff's motion for partial summary judgment is DENIED because the
     8   March 20, 2014 letter from David S. Lu, M.D.("Dr. Lu")to Plaintiff constituted a
     9 Claim, as that term is defined by the Business and Management Indemnity Policy
    10 No. EKS3125930 (the "Policy"), which was first made prior to the Policy's
    11   inception.
    12            There is no genuine issue as to any material fact and Scottsdale is entitled to
    13 judgment as a matter of law with respect to Plaintiffs first claim for breach of
    14 contract (Defense Costs) because Scottsdale had no duty to defend Plaintiff in the
    15   actions styled David S. Lu, M.D. v. Pacifrc Coast Surgical Center, L.P., Case No.
    16   YC070405 ("Lu Action") and Marc Rosenthal, M.D. v. Pacific Coast Surgical
    17   Center, L.P., Case No. YC069835 ("Rosenthal Action") (collectively "Related
    18   Actions"). Accordingly, Scottsdale's motion for summary judgment on Plaintiffs
    19 first claim for breach of contract(Defense Costs) is GRANTED.
    20            There is no genuine issue as to any material fact and Scottsdale is entitled to
    21 judgment as a matter of law with respect to Plaintiff's second claim for breach of
    22 contract (Indemnity) because Scottsdale had no duty to indemnify Plaintiff in the
    23   Related Actions. Accordingly, Scottsdale's motion for summary judgment on
    24 Plaintiffs second claim for breach of contract(Indemnity) is GRANTED.
    25            There is no genuine issue as to any material fact and Scottsdale is entitled to
    26 judgment as a matter of law with respect to Plaintiffls third claim for breach of
    27 contract (Independent Counsel) because Scottsdale had no duty to defend Plaintiff
    28   in the Related Actions and therefore, no duty to provide Independent Counsel to

                                                      2
         LEGAL\41768359\1 00019.0014.000/430142.000
    Case 2: 8-cv-03904-PSG-KS Document 102-1 Filed 06/27/19 Page 3 of 3 Page ID #:2623


         1   Plaintiff in the Related Actions. Accordingly, Scottsdale's motion for summary
         2 judgment on third claim for breach of contract(Independent Counsel) fourth claim
         3 Plaintiffls independent counsel claim is GRANTED.
'        4            There is no genuine issue as to any material fact and Scottsdale is entitled to
         5 judgment as a matter of law with respect to Plaintiffls fourth claim for tortious
         6 breach of the implied covenant of good faith and fair dealing ("bad faith") because
         7 there was no potential for coverage of the Related Actions.                  Accordingly,
         8 Scottsdale's motion for summary judgment on Plaintiffs bad faith claim is
         9 GRANTED.
        10            There is no genuine issue as to any material fact and Scottsdale is entitled to
        1 1 judgment as a matter of law with respect to Plaintiffs fifth claim for declaratory
        12 judgment. Plaintiffs declaratory judgment claim asks the Court to declare that Dr.
        13 Lu's March 20, 2014 letter is not a claim and that Scottsdale breached its duty to
        14   defend. However, the Court has ruled in Scottsdale's favor on both of these issues.
        15 ' Accordingly, Scottsdale's motion for summary judgment on Plaintiff's declaratory
        16 relief claim is GRANTED.
        17            Seventh, as the prevailing party, Scottsdale is entitled to recover its costs in
        18 this action in the amount of$
        19            JiJDGMENT IS HEREBY ENTERED as follows:
        20            Judgment is entered in favor of Scottsdale and against Plaintiff, and Plaintiff
        21   shall take nothing by way of its complaint. Scottsdale is entitled to recover its
        22 costs in the amount of$
        23
        24
        25
             Dated: 7 ~                     2019           By:
                                                             The Honorable Phi i utie
        26                                                   UNITED STATES DISTRICT           T NDGE
        27
        28

                                                                 3
             LEGAL\41768359\1 00019.0014.000/4301 42.000
